DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 9/17/2020, which is a continuation of 16/157/729 filed on 10/11/2018 which is a continuation of 14/742925 filed on 6/18/2015. An action on the merits follows. 
Claim(s) 21-30 is/are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 21-24 and 26-29 are rejected under pre-AIA  35 U.S.C. 102 (a)(1/2) as being anticipated by USPGP# 20100193566 of Scheib et al. (henceforth Scheib).
Regarding claim 21, Scheib teaches a surgical instrument (Scheib: 100), comprising: 
an elongate shaft (Scheib: 104) defining a longitudinal shaft axis (Scheib: central axis of 104); 
an end effector (Scheib; 1400, fig 45-50) extending from said elongate shaft, wherein said end effector comprises: 
a first jaw (Scheib: 1413); and 
Scheib: 1414), wherein one of said first jaw and said second jaw is movable relative to the other of said first jaw and said second jaw between an open position and a closed position (Scheib: para 0119-0120); and 
a firing member (Scheib: 1452) longitudinally movable relative to said end effector during a firing stroke in response to a firing motion transmitted thereto (Scheib: para 0119-0120), wherein said firing member comprises: 
a body portion (Scheib: see annotated fig. 49) comprising a knife blade (Scheib: see annotated fig. 49); 
a first cam member (Scheib: 1459) extending laterally from said body portion and configured to engage said first jaw during said firing stroke (Scheib: para 0120-0121), wherein said first cam member comprises a first proximal end (Scheib: see annotated fig. 49) and a first distal end (Scheib: see annotated fig. 49); and 
a second cam member (Scheib: 1458) extending laterally from said body portion and configured to engage said second jaw during said firing stroke (Scheib: para 0120-0121), wherein said knife blade is positioned intermediate said first cam member and said second cam member (Scheib: see annotated fig. 49), wherein said second cam member comprises a second proximal end (Scheib: see annotated fig. 49) and a second distal end (Scheib: see annotated fig. 49), wherein said second distal end of said second cam member is positioned distal to said first distal end of said first cam member (Scheib: see annotated fig. 49 and fig. 48), and wherein said second proximal end of said second cam member is positioned distal to said first proximal end of said first cam member (Scheib: see annotated fig. 49 and fig. 48).

    PNG
    media_image1.png
    500
    758
    media_image1.png
    Greyscale

Regarding claim 22, as shown in claim 21, Scheib teaches wherein said first cam member defines a first longitudinal length (Scheib: length of 1459, see annotated fig. 49), wherein said second cam member defines a second longitudinal length (Scheib: length of 1458 see annotated fig. 49), and wherein said first longitudinal length and said second longitudinal length are different (Scheib: see annotated fig. 49).
Regarding claim 23, as shown in claim 22, Scheib teaches wherein said second longitudinal length is less than said first longitudinal length (Scheib: see annotated fig. 49).
Regarding claim 24, as shown in claim 23, Scheib teaches wherein said first jaw comprises an elongate channel (Scheib: 1413, para 0120) configured to support a staple cartridge (Scheib: 115, para 0119) therein, and wherein said second jaw comprises an anvil (Scheib: 1414, para 0119).

Regarding claim 26, Scheib teaches a surgical end effector (Scheib; 1400, fig 45-50), comprising: 
Scheib: 1413); and 
a second jaw (Scheib: 1414), wherein one of said first jaw and said second jaw is movable relative to the other of said first jaw and said second jaw between an unclamped position and a clamped position (Scheib: para 0119); and 
a firing member (Scheib: 1452) longitudinally movable during a staple firing stroke in response to a firing motion transmitted thereto (Scheib: para 0120), wherein said firing member comprises: 
a first lateral flange (Scheib: 1459) configured to cammingly engage said first jaw during said staple firing stroke (Scheib: para 0120-0121), wherein said first lateral flange comprises a first proximal end (Scheib: see annotated fig. 49) and a first distal end (Scheib: see annotated fig. 49); 
a second lateral flange (Scheib: 1458) configured to cammingly engage said second jaw during said staple firing stroke (Scheib: para 0120-0121), wherein said second lateral flange comprises a second proximal end (Scheib: see annotated fig. 49) and a second distal end (Scheib: see annotated fig. 49), wherein said second distal end of said second lateral flange is positioned distal to said first distal end of said first lateral flange (Scheib: see annotated fig. 49 and fig. 48), and wherein said second proximal end of said second lateral flange is positioned distal to said first proximal end of said first lateral flange (Scheib: see annotated fig. 49 and fig. 48); and 
a body portion (Scheib: see annotated fig. 49) comprising a cutting member (Scheib: see annotated fig. 49), wherein said cutting member is positioned intermediate said first lateral flange and said second lateral flange (Scheib: see annotated fig. 49).

Regarding claim 27, as shown in claim 26, Scheib teaches wherein said first lateral flange defines a first longitudinal length (Scheib: length of 1459 see annotated fig. 49), wherein said second lateral flange defines a second longitudinal length (Scheib: length of 1458 see annotated fig. 49), and wherein said first longitudinal length and said second longitudinal length are different (Scheib: see annotated fig. 49).
Regarding claim 28, as shown in claim 27, Scheib teaches wherein said second longitudinal length is less than said first longitudinal length (Scheib: see annotated fig. 49).
Regarding claim 29, as shown in claim 28, Scheib teaches wherein said first jaw comprises an elongate channel (Scheib: 1413, para 0120) configured to support a staple cartridge (Scheib: 115, para 0119) therein, and wherein said second jaw comprises an anvil (Scheib: 1414, para 0119).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 25 and 30 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Scheib in view of USPGP# 20060016853 of Racenet (henceforth Racenet).
Regarding claim 25, as shown in claim 24, Scheib teaches the second jaw (the anvil jaw) is movable relative to first jaw (cartridge jaw) and therefore is silent on wherein said first jaw is movable relative to said second jaw between said open position and said closed position.
However, Racenet teaches a similar surgical instrument (Racenet: instrument in fig. 13a), wherein said surgical instrument comprises an end effector (Racenet: 12), said end effector comprising a first jaw (Racenet: 16) and a second jaw (Racenet: 14); wherein said first jaw comprises an elongate channel (Racenet: 30, para 0036) configured to support a staple cartridge (Racenet: 16) therein, and wherein said second jaw comprises an anvil (Racenet: 14, para 0036) and wherein said first jaw is movable relative to said second jaw between an open position and a closed position (Racenet: para 0045). 
Since both Racenet and Scheib teach method of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one method of closing (anvil jaw moves relative to cartridge jaw) for the other (cartridge jaw moves relative to the anvil jaw) to allow for KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 30, as shown in claim 29, Scheib teaches the second jaw (the anvil jaw) is movable relative to first jaw (cartridge jaw) and therefore is silent on wherein said first jaw is movable relative to said second jaw between said unclamped position and said clamped position.
However, Racenet teaches a similar surgical end effector (Racenet: 12), wherein said surgical end effector comprises a first jaw (Racenet: 16) and a second jaw (Racenet: 14); wherein said first jaw comprising an elongate channel (Racenet: 30, para 0036) configured to support a staple cartridge (Racenet: 16) therein, and wherein said second jaw comprises an anvil (Racenet: 14, para 0036) and wherein said first jaw is movable relative to said second jaw between an unclamped position and a clamped position (Racenet: para 0045). 
Since both Racenet and Scheib teach method of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one method of closing (anvil jaw moves relative to cartridge jaw) for the other (cartridge jaw moves relative to the anvil jaw) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/M. A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731